U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. Post-Effective Amendment No. 22 REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 25 (Check appropriate box or boxes) TFS CAPITAL INVESTMENT TRUST (Exact Name of Registrant as Specified in Charter) 10 N. High Street, Suite 500 West Chester, PA 19380 (Address of Principal Executive Offices) Registrant’s Telephone Number, including Area Code:(804) 484-1401 Wade R. Bridge Ultimus Fund Solutions, LLC 225 Pictoria Drive, Suite 450 Cincinnati, Ohio 45246 (Name and Address of Agent for Service) Approximate date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box): /X/ immediately upon filing pursuant to paragraph (b) // on (date) pursuant to paragraph (b) // 60 days after filing pursuant to paragraph (a) (1) // on (date) pursuant to paragraph (a) (1) // 75 days after filing pursuant to paragraph (a) (2) // on (date) pursuant to paragraph (a) (2) of Rule 485(b) If appropriate, check the following box: // This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment No.22 to the Trust's Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No.21 filedMarch 2, 2015and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness under Rule 485(b) under the Securities Act of 1933 and has caused this Post-Effective Amendment to its Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of West Chester, and State of Pennsylvania, on the17th day of March, 2015. TFS CAPITAL INVESTMENT TRUST By: /s/ Eric S. Newman Eric S. Newman President Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Eric S. Newman President (Principal March 17, 2015 Eric S. Newman Executive Officer) /s/ Mark J. Seger Treasurer (Principal March 17, 2015 Mark J. Seger Financial and Accounting Officer) /s/ Larry S. Eiben Trustee Larry S. Eiben * Trustee Mark J. Malone * Trustee /s/ Wade R. Bridge Brian O’Connell Attorney-in-Fact* March 17, 2015 * Trustee Thomas Michael Frederick * Trustee Gregory R. Owens EXHIBIT INDEX Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CALC XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
